UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4454


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHRISTOPHER RAESEAN JOHNSON, a/k/a C-Murder,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:05-cr-00209-FL)


Submitted:    September 30, 2008            Decided:   October 21, 2008


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert J. McAfee, MCAFEE LAW, P.A., New Bern, North Carolina,
for Appellant.    Anne Margaret Hayes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                    Christopher        Raesean    Johnson       appeals     his    convictions

and 292-month sentence after he pled guilty to possession with

intent         to    distribute        more    than     five    grams     of    crack    cocaine

(Count 1), in violation of 21 U.S.C. § 841(a)(1) (2000), and

possession of a firearm in furtherance of a drug trafficking

crime (Count 2), in violation of 18 U.S.C.A. § 924(c)(1) (West

2000       &    Supp.      2008).           Johnson’s    counsel      has      filed    a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal but questioning

whether the district court erred by denying Johnson’s motion to

withdraw his guilty plea and whether the sentence is reasonable.

Johnson has filed a pro se supplemental brief. ∗                                   Finding no

reversible error, we affirm.

                    Counsel first challenges the district court’s denial

of Johnson’s motion to withdraw his guilty plea.                                Withdrawal of

a   guilty          plea    is   not    a    matter     of   right.       United       States   v.

Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                                    The defendant

bears the burden of showing a “fair and just reason” for the

withdrawal of his guilty plea.                        Fed. R. Crim. P. 11(d)(2)(B).

“[A]       ‘fair      and    just’      reason    . . .        is   one   that     essentially


       ∗
        We have reviewed the claims raised in Johnson’s
supplemental informal brief and find them to be without merit.



                                                  2
challenges . . . the fairness of the Rule 11 proceeding . . . .”

United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992) (en

banc).    An appropriately conducted Rule 11 proceeding, however,

“raise[s]       a    strong       presumption      that    the      plea    is   final      and

binding.”       Id. at 1394.

             Here, the district court applied the factors courts

must consider in determining whether to permit withdrawal of a

guilty plea.          See Ubakanma, 215 F.3d at 424.                  Our review of the

record convinces us that the district court did not abuse its

discretion in denying Johnson’s motion to withdraw.                              See United

States v.    Dyess,         478     F.3d   224,    237    (4th   Cir.       2007)    (stating

standard of review).              We therefore affirm Johnson’s convictions.

             Counsel         also      questions       whether      Johnson’s       292-month

career offender sentence is reasonable.                        This court reviews the

sentence imposed by the district court for abuse of discretion.

Gall v. United States, 128 S. Ct. 586, 597 (2007).                                    If the

appellate       court      concludes       that   the     sentence     is    “procedurally

sound,” the court then considers the substantive reasonableness

of the sentence.                 Id.    This court presumes that a sentence

imposed     within         the    properly    calculated         Guidelines         range   is

reasonable.          United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008);    see       Rita    v.    United    States,      127   S.    Ct.    2456,     2462-69

(2007)    (upholding          presumption         of    reasonableness        for     within—

Guidelines sentence).

                                              3
              In light of Gall, we find that Johnson’s sentence is

reasonable.         First, the district court committed no procedural

error,     appropriately        treating     the   Guidelines     as    advisory     and

considering the Guidelines range and the factors in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2008) before imposing a 292-month

prison term, a sentence at the bottom of the guidelines range.

Applying      the    presumption      of    reasonableness       and    finding    that

Johnson      has    failed     to   rebut    the    presumption    on     appeal,       we

conclude that his 292-month sentence is reasonable.                       See Go, 517

F.3d at 218; see also Rita, 127 S. Ct. at 2462-69.

              In accordance with Anders, we have reviewed the record

for    any    meritorious      issues      for   appeal    and   have    found    none.

Thus, we affirm the district court’s judgment and deny counsel’s

motion to withdraw.            This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court

of the United States for further review.                   If the client requests

that   a     petition    be    filed,   but      counsel   believes      that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                        Counsel’s motion

must state that a copy thereof was served on the client.                                We

dispense      with      oral    argument      because      the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                AFFIRMED

                                            4